UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 01-20540
                        Summary Calendar



WILLIAM L. EDMUNDSON, III,

                                              Plaintiff-Appellant,

versus


ALLIANCE MINING, INC.; ET AL;

                                              Defendants,

MKD CAPITAL CORPORATION; AVRAM
LEBOR; MICHAEL LEBOR; U.S. BANKCORP,
and operating under the assumed names,
formerly known as FIRST BANK SYSTEMS, INC.,
also known as U.S. BANK TRUST MANAGEMENT
DIVISION, also known as U.S. BANK TRUST;
FIDELITY NATIONAL TITLE INSURANCE, doing
business as FIDELITY NATIONAL FINANCIAL,
INC.; FIDELITY NATIONAL TITLE INSURANCE OF
NEW YORK, INC., doing business as FIDELITY
NATIONAL FINANCE, INC.,

                                              Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (H:98-CV-2240)
_________________________________________________________________
                         December 26, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges:

PER CURIAM:*

     Plaintiff-Appellant William L. Edmundson, III (“Edmundson”)

sued numerous individuals and companies under numerous theories of


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
responsibility for alleged losses arising from or connected with

the failure of two of his real estate development projects to

materialize. Implicated in this appeal, however, is but one of the

original defendants (and the only one remaining in the litigation),

Appellee Fidelity National Title Insurance Company (“Fidelity”),

and but     two    among    several   causes   of     action   asserted    against

Fidelity by Edmundson —— fraud and negligent misrepresentation.

Edmundson’s notice of appeal listed the district court’s grant of

Fidelity’s    motion       for   summary   judgment    dismissing       Edmundson’s

claims as well as the court’s (1) denial of his motion for leave to

file a fourth amended complaint and grant of Fidelity’s motion to

strike that complaint, (2) denial of his motion to alter, amend,

and withdraw the judgment, (3) denial of his supplemental brief

with newly discovered evidence, and (4) denial of his motion for

relief from judgment.             Edmundson has not, however, raised or

addressed    the    court’s      disposition   of     his   pre-   or   post-trial

judgment motions, so we do not address anything but the district

court’s summary dismissal of his action.

     In conducting our de novo review of the district court’s grant

of summary judgment dismissing Edmundson’s remaining claims against

Fidelity,    we have carefully gone over the record on appeal and the

applicable law as presented by counsel for Edmundson and Fidelity

in their respective briefs, as well as by our independent research.

Our plenary review satisfies us that the district court got it

right.

     Edmundson’s fraud claim was properly dismissed by the grant of

summary judgment for his failure to adduce sufficient summary


                                           2
judgment evidence to raise a genuine issue of material fact on the

intent   element,   specifically   evidence   that   Fidelity   or   Lunde

intended that the July 19, 1996 letter be relied on by any party

other than the addressee for any purpose. Similarly, Edmundson has

failed to raise a genuine issue of material fact that he was a

known party or that his purpose was known, and Texas law requires

that a successful plaintiff in a negligent misrepresentation claim

demonstrate that the defendant furnished information to a known

party for a known purpose.

     For essentially the reasons assigned by the district court,

its grant of summary judgment is, in all respects,

AFFIRMED.




                                   3